Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-4, 6, 7, 11, 12 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Grant et al. (US Patent Application Publication no. 2016/0010233) in view Prado Pueo (WO 2015/079072 - US Patent Application Publication no. 2017/0009359, is used hereinafter as the equivalent English translation).

Grant fails to explicitly teach that said at least one anodic panel is equipped with at least one zone of partial or total electrical discontinuity, wherein the zone of partial electrical discontinuity is an electrically insulating region measuring at least 1 cm along at least one dimension located within the anodic panel, and wherein the zone of total electrical discontinuity is an electrically insulating region measuring at least 1 cm along at least one dimension extending along a whole dimension of the panel thus subdividing the panel into several subpanels; and wherein one surface of the anode is capable of evolving oxygen or chlorine and wherein each resistor of said plurality of resistors having a resistance, measured at 40°C, equal to or greater than 5*10-5 Ω.
Prado Pueo discloses an anode structure for metal electro-refining cells comprising a current distribution structure (100) electrically connected to the anode (102) by a resistor (109; figure 2; paragraphs 53-54); the resistor having a resistance, measured at 40°C, of 8mΩ (greater than 5*10-5 Ω as claimed; paragraphs 59-61) in order to manage a uniform growth of the deposited metal on the cathode surface as well as to prevent short-circuiting or damage of the anode and allow to maintain the anode in operation by selectivity discontinuing the current flow only in correspondence of limited 
One having ordinary skill in the art at the time of filing, would have found it obvious to use resistors having a resistance greater than 5*10-5 Ω in the electro-refining cell of Grant, as taught by Prado Pueo, in order to manage a uniform growth of the deposited metal on the cathode surface as well as to prevent short-circuiting or damage of the anode and allow to maintain the anode in operation by selectivity discontinuing the current flow only in limited portions of the anode, limiting production losses and optimizing the metal deposition process.
Even though Grant in view of Prado Pueo fails to explicitly teach that oxygen or chlorine is evolved at the surface of the anode, it has been held by the courts that a recitation of the intended use of the claimed invention must result in a structural 
 	With regard to claim 2, Prado Pueo teaches wherein said anodic structure is made up of a substrate made of valve metal and at least one catalytic coating (abstract; paragraph 10).
 	With regard to claim 3, the anodic structure of Prado Pueo is made from mesh (paragraphs 10-14).
 	With regard to claim 4, each anodic panel of Grant  is electrically connected to at least one electrical current distribution structure (219) by a number of between 15 and 600 resistors (217) set in parallel (figures 2 and 5 show between 12 and 72 anodes).
 	With regard to claim 6, the plurality of resistors (217) of Grant is connected to the anodic panel (226) through a plurality of electrical connection regions (219) situated on the anodic panel (226) and said at least one zone of electrical discontinuity is situated between two neighboring electrical connection regions (219 – figures 2, 4 and 5 show a separation/electrical discontinuity between electrical connection regions 219).
 	With regard to claim 7, Grant discloses wherein said plurality of resistors (217) is connected to said at least one anodic panel through a plurality of electrical connection regions, said anodic panel having a plurality of zones of electrical discontinuity (separation between the anodes 226), and for every two neighboring zones of electrical discontinuity set at a height h1 and h2 with respect to the base of said at least one anodic panel (as shown in figures 2, 4 and 5, each separation between the anodes/electrical discontinuity is set at different heights), with h1 < h2 (h1 being the 
 	With regard to claim 11, the at least one zone of electrical discontinuity of Grant is a hole (separation between the anodes 226 as shown in figures 2, 4 and 5).
 	With regard to claim 12, Grant further teaches wherein said at least one zone of electrical discontinuity measures about 10 cm in length along at least one dimension (paragraph 28 - the separation between the electrodes correlate to the claimed electrical discontinuity).
	With regard to claim 14, the anodic panel of Grant is equipped with at least 20 zones of electrical discontinuity (figure 5 shows 3 panels of 24 electrodes, each having an electrical discontinuity/separation) and at least 20 connection regions capable of connecting said at least one anodic panel with at least 20 resistors (217) set in parallel with one another (as shown in figure 2), each zone of electrical discontinuity/separation between electrodes being set at a distance of less than 15 cm, i.e. 10cm, from at least one of said connection regions (219; paragraph 28; figures 2, 4 and 5).
 	With regard to claims 15-17, Prado Pueo discloses an anode structure for metal electro-refining cells comprising a current distribution structure (100) electrically connected to the anode (102) by a resistor (109; figure 2; paragraphs 53-54); the resistor having a resistance of 8mΩ (paragraphs 59-61).

With regard to claim 19, said plurality of resistors of Prado Pueo is an expanded mesh with zones of electrical discontinuity (paragraphs 10, 59).
With regard to claim 20, the anodic structure of Prado Pueo and said plurality of resistors are expanded mesh (paragraphs 10, 59).
With regard to claim 21, Grant further teaches wherein the electrical current distribution structure comprises a panel made of lead or lead alloys (paragraph 13).

Allowable Subject Matter
Claims 8-10, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art made of record fails to teach or fairly suggest wherein said at least one anodic panel is equipped with at least a number N1 of electrical connection regions connected with said plurality of resistors and at least a number N2 of zones of electrical discontinuity, said N1 connection regions being arranged along a first vertical strip, said N2 zones of electrical discontinuity being arranged along a second vertical strip; N1 being a number of between 5 and 100 and N2 being greater than 0.5 N1.  

Response to Arguments
Applicant's arguments filed on October 9, 2020 have been fully considered but they are not persuasive. The applicant argues that the prior art made of record fails to .
 In response, the Examiner respectfully disagrees. Prado Pueo discloses wherein said at least one anodic panel is equipped with at least one zone of partial or total electrical discontinuity/insulated gaps (104; paragraphs 18; 46; 53), wherein the zone of partial electrical discontinuity is an electrically insulating region measuring at least 1 cm along at least one dimension located within the anodic panel (each insulated gap can be chose to be above 3mm – falls within the claimed range of at least 1cm), and wherein the zone of total electrical discontinuity is an electrically insulating region (insulated gaps 104; paragraph 53) measuring at least 1 cm along at least one dimension extending along a whole dimension of the panel thus subdividing the panel into several subpanels (the anode panel is divided into several subpanels, up to 100 sub-meshes 102; paragraph 53), as claimed. This configuration maintains a uniform deposition while preventing short-circuits or reducing anode damage due to short-circuiting.
Therefore, the previous rejections in view of Grant and Prado Pueo are still deemed proper and are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794